Exhibit 10.1

 

PACIRA PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

 

(As approved by stockholders on June 3, 2014)

 

1.                                      Purpose

 

The purpose of this Amended and Restated 2011 Stock Incentive Plan (the “Plan”)
of Pacira Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
better align the interests of such persons with those of the Company’s
stockholders.  Except where the context otherwise requires, the term “Company”
shall include any of the Company’s parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and
any regulations thereunder (the “Code”) at the time of grant and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).

 

2.                                      Eligibility

 

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards under the Plan.  Each person who is granted an Award under the
Plan is deemed a “Participant.”  “Award” means Options (as defined in
Section 5), SARs (as defined in Section 6), Restricted Stock (as defined in
Section 7), Restricted Stock Units (as defined in Section 7) and Other
Stock-Based Awards (as defined in Section 8).

 

3.                                      Administration and Delegation

 

(a)                                 Administration by Board of Directors.  The
Plan will be administered by the Board.  The Board shall have authority to grant
Awards and to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable.  The Board may
construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan.  The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient and it shall be the sole and final judge of such
expediency.  All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.

 

(b)                                 Appointment of Committees.  To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board (a
“Committee”).  All references in the Plan to the “Board” shall mean the Board or
a Committee of the Board or the officers referred to in Section 3(c) to the

 

--------------------------------------------------------------------------------


 

extent that the Board’s powers or authority under the Plan have been delegated
to such Committee or officers.

 

(c)                                  Delegation to Officers.  To the extent
permitted by applicable law, the Board may delegate to one or more officers of
the Company the power to grant Options and other Awards that constitute rights
under Delaware law (subject to any limitations under the Plan) to employees or
officers of the Company and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of such Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to such Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant such
Awards to any “executive officer” of the Company (as defined by Rule 3b-7 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).  The
Board may not delegate authority under this Section 3(c) to grant Restricted
Stock, unless Delaware law then permits such delegation.

 

4.                                      Stock Available for Awards

 

(a)                                 Number of Shares; Share Counting.

 

(1)                           Authorized Number of Shares.  Subject to
adjustment under Section 9, Awards may be made under the Plan (any or all of
which Awards may be in the form of Incentive Stock Options, as defined in
Section 5(b)) for up to such number of shares of common stock, $0.001 par value
per share, of the Company (the “Common Stock”) as is equal to the sum of:

 

(A)                               5,842,347 shares of Common Stock; plus

 

(B)                               such number of shares of Common Stock (up to
2,112,190 shares) as is equal to the number of shares of Common Stock subject to
awards granted under the Company’s Second Amended and Restated 2007 Stock
Option-Stock Issuance Plan (the “Existing Plan”) which awards expire, terminate
or are otherwise surrendered, canceled, forfeited or repurchased by the Company
at their original issuance price pursuant to a contractual repurchase right
(subject, however, in the case of Incentive Stock Options to any limitations of
the Code).

 

Shares issued under the Plan (i) shall in no event exceed an aggregate of
7,954,537 shares of Common Stock as set forth in Section 4(a)(1)(A) and
Section 4(a)(1)(B) above and (ii) may consist in whole or in part of authorized
but unissued shares or treasury shares.

 

(2)                           Share Counting.  For purposes of counting the
number of shares available for the grant of Awards under the Plan:

 

(A)                               all shares of Common Stock covered by SARs
shall be counted against the number of shares available for the grant of Awards
under the Plan;  provided, however, that (i) SARs that may be settled only in
cash shall not be so counted and (ii) if the Company grants an SAR in tandem
with an Option for the same number of shares of Common

 

2

--------------------------------------------------------------------------------


 

Stock and provides that only one such Award may be exercised (a “Tandem SAR”),
only the shares covered by the Option, and not the shares covered by the Tandem
SAR, shall be so counted, and the expiration of one in connection with the
other’s exercise will not restore shares to the Plan;

 

(B)                               if any Award (i) expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right) or (ii) results in any Common Stock
not being issued (including as a result of an SAR that was settleable either in
cash or in stock actually being settled in cash), the unused Common Stock
covered by such Award shall again be available for the grant of Awards;
provided, however, that (1) in the case of Incentive Stock Options, the
foregoing shall be subject to any limitations under the Code, (2) in the case of
the exercise of an SAR, the number of shares counted against the shares
available under the Plan and against the sublimits listed in the first clause of
this Section 4(a)(2) shall be the full number of shares subject to the SAR
multiplied by the percentage of the SAR actually exercised, regardless of the
number of shares actually used to settle such SAR upon exercise and (3) the
shares covered by a Tandem SAR shall not again become available for grant upon
the expiration or termination of such Tandem SAR; and

 

(C)                               shares of Common Stock delivered (either by
actual delivery, attestation, or net exercise) to the Company by a Participant
to (i) purchase shares of Common Stock upon the exercise of an Award or
(ii) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards.

 

(b)                                 Section 162(m) Per-Participant Limit. 
Subject to adjustment under Section 9, the maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 650,860 per calendar year.  For purposes of the foregoing limit,
the combination of an Option in tandem with an SAR shall be treated as a single
Award.  The per Participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

 

(c)                                  Substitute Awards.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards in
substitution for any options or other stock or stock-based awards granted by
such entity or an affiliate thereof.  Substitute Awards may be granted on such
terms as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan.  Substitute Awards shall not count
against the overall share limit set forth in Section 4(a)(1) or any sublimit
contained in the Plan, except as may be required by reason of Section 422 and
related provisions of the Code.

 

5.                                      Stock Options

 

(a)                                 General.  The Board may grant options to
purchase Common Stock (each, an “Option”) and determine the number of shares of
Common Stock to be covered by each Option,

 

3

--------------------------------------------------------------------------------


 

the exercise price of each Option and the conditions and limitations applicable
to the exercise of each Option, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.

 

(b)                                 Incentive Stock Options.  An Option that the
Board intends to be an “incentive stock option” as defined in Section 422 of the
Code (an “Incentive Stock Option”) shall only be granted to employees of Pacira
Pharmaceuticals, Inc., any of Pacira Pharmaceuticals, Inc.’s parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code at the
time of grant, and any other entities the employees of which are eligible to
receive Incentive Stock Options under the Code, and shall be subject to and
shall be construed consistently with the requirements of Section 422 of the
Code.  An Option that is not intended to be an Incentive Stock Option shall be
designated a “Nonstatutory Stock Option.”  The Company shall have no liability
to a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or if
the Company converts an Incentive Stock Option to a Nonstatutory Stock Option.

 

(c)                                  Exercise Price.  The Board shall establish
the exercise price of each Option and specify the exercise price in the
applicable Option agreement.  The exercise price shall be not less than 100% of
the fair market value per share of Common Stock as determined by (or in a manner
approved by) the Board (“Fair Market Value”) on the date the Option is granted;
provided that if the Board approves the grant of an Option with an exercise
price to be determined on a future date, the exercise price shall be not less
than 100% of the Fair Market Value on such future date.

 

(d)                                 Duration of Options.  Each Option shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable option agreement; provided, however, that no
Option will be granted with a term in excess of 10 years.

 

(e)                                  Exercise of Options.  Options may be
exercised by delivery to the Company of a notice of exercise in a form (which
may be electronic) approved by the Company, together with payment in full (in
the manner specified in Section 5(f)) of the exercise price for the number of
shares for which the Option is exercised.  Shares of Common Stock subject to the
Option will be delivered by the Company as soon as practicable following
exercise.

 

(f)                                   Payment Upon Exercise.  Common Stock
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows:

 

(1)                           in cash or by check, payable to the order of the
Company;

 

(2)                           except as may otherwise be provided in the
applicable Option agreement or approved by the Board, in its sole discretion, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

4

--------------------------------------------------------------------------------


 

(3)                           to the extent provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4)                           to the extent provided for in the applicable
Nonstatutory Stock Option agreement or approved by the Board in its sole
discretion, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would receive (i) the number of shares
underlying the portion of the Option being exercised, less (ii) such number of
shares as is equal to (A) the aggregate exercise price for the portion of the
Option being exercised divided by (B) the Fair Market Value on the date of
exercise;

 

(5)                           to the extent permitted by applicable law and
provided for in the applicable Option agreement or approved by the Board, in its
sole discretion, by payment of such other lawful consideration as the Board may
determine; or

 

(6)                           by any combination of the above permitted forms of
payment.

 

(g)                                  Repricing.  Unless such action is approved
by the Company’s stockholders, the Company may not (except as provided for under
Section 9):  (1) amend any outstanding Option granted under the Plan to provide
an exercise price per share that is lower than the then-current exercise price
per share of such outstanding Option, (2) cancel any outstanding option (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(c)) covering the
same or a different number of shares of Common Stock and having an exercise
price per share lower than the then-current exercise price per share of the
cancelled option, (3) cancel in exchange for a cash payment any outstanding
Option with an exercise price per share above the then-current Fair Market Value
or (4) take any other action under the Plan that constitutes a “repricing”
within the meaning of the rules of the NASDAQ Stock Market (“NASDAQ”).

 

6.                                      Stock Appreciation Rights

 

(a)                                 General.  The Board may grant Awards
consisting of stock appreciation rights (“SARs”) entitling the holder, upon
exercise, to receive an amount of Common Stock or cash or a combination thereof
(such form to be determined by the Board) determined by reference to
appreciation, from and after the date of grant, in the Fair Market Value of a
share of Common Stock over the measurement price established pursuant to
Section 6(b).  The date as of which such appreciation is determined shall be the
exercise date.

 

(b)                                 Measurement Price.  The Board shall
establish the measurement price of each SAR and specify it in the applicable SAR
agreement.  The measurement price shall not be less than 100% of the Fair Market
Value on the date the SAR is granted; provided that if the Board approves the
grant of an SAR effective as of a future date, the measurement price shall be
not less than 100% of the Fair Market Value on such future date.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Duration of SARs.  Each SAR shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable SAR agreement; provided, however, that no SAR will
be granted with a term in excess of 10 years.

 

(d)                                 Exercise of SARs.  SARs may be exercised by
delivery to the Company of a notice of exercise in a form (which may be
electronic) approved by the Company, together with any other documents required
by the Board.

 

(e)                                  Repricing.  Unless such action is approved
by the Company’s stockholders, the Board may not (except as permitted under
Section 9) (1) amend any outstanding SAR granted under the Plan to provide a
measurement price per share that is lower than the then-current measurement
price per share of such outstanding SAR, (2) cancel any outstanding stock
appreciation right (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan (other than Awards granted
pursuant to Section 4(c)) covering the same or a different number of shares of
Common Stock and having a measurement price per share lower than the
then-current exercise price per share of the cancelled stock appreciation right,
(3) cancel in exchange for a cash payment any outstanding SAR with a measurement
price per share above the then-current Fair Market Value or (4) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of the NASDAQ Stock Market.

 

7.                                      Restricted Stock; Restricted Stock Units

 

(a)                                 General.  The Board may grant Awards
entitling recipients to acquire shares of Common Stock (“Restricted Stock”),
subject to the right of the Company to repurchase all or part of such shares at
their issue price or other stated or formula price (or to require forfeiture of
such shares if issued at no cost) from the recipient in the event that
conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award.  The Board may also grant Awards entitling the
recipient to receive shares of Common Stock or cash to be delivered at the time
such Award vests (“Restricted Stock Units”) (Restricted Stock and Restricted
Stock Units are each referred to herein as a “Restricted Stock Award”).

 

(b)                                 Terms and Conditions for All Restricted
Stock Awards.  The Board shall determine the terms and conditions of a
Restricted Stock Award, including the conditions for vesting and repurchase (or
forfeiture) and the issue price, if any.

 

(c)                                  Additional Provisions Relating to
Restricted Stock.

 

(1)                           Dividends.  Unless otherwise provided in the
applicable Award agreement, any dividends (whether paid in cash, stock or
property) declared and paid by the Company with respect to shares of Restricted
Stock (“Accrued Dividends”) shall be paid to the Participant only if and when
such shares become free from the restrictions on transferability and
forfeitability that apply to such shares.  Each payment of Accrued Dividends
will be made no later than the end of the calendar year in which the dividends
are paid to stockholders of that class of stock or, if later, the 15th day of
the third month following the lapsing of the restrictions on transferability and
the forfeitability provisions applicable to the underlying shares of Restricted
Stock.

 

6

--------------------------------------------------------------------------------


 

(2)                           Stock Certificates.  The Company may require that
any stock certificates issued in respect of shares of Restricted Stock, as well
as dividends or distributions paid on such Restricted Stock, shall be deposited
in escrow by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee).  At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to his or her Designated Beneficiary.  “Designated
Beneficiary” means (i) the beneficiary designated, in a manner determined by the
Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death or (ii) in the absence of an
effective designation by a Participant, the Participant’s estate.

 

(d)                                 Additional Provisions Relating to Restricted
Stock Units.

 

(1)                           Settlement.  Upon the vesting of and/or lapsing of
any other restrictions (i.e., settlement) with respect to each Restricted Stock
Unit, the Participant shall be entitled to receive from the Company one share of
Common Stock or (if so provided in the applicable Award agreement) an amount of
cash equal to the Fair Market Value of one share of Common Stock.  The Board
may, in its discretion, provide that settlement of Restricted Stock Units shall
be deferred, on a mandatory basis or at the election of the Participant in a
manner that complies with Section 409A of the Code.

 

(2)                           Voting Rights.  A Participant shall have no voting
rights with respect to any Restricted Stock Units.

 

(3)                           Dividend Equivalents.  The Award agreement for
Restricted Stock Units may provide Participants with the right to receive an
amount equal to any dividends or other distributions declared and paid on an
equal number of outstanding shares of Common Stock (“Dividend Equivalents”). 
Dividend Equivalents may be paid currently or credited to an account for the
Participant, may be settled in cash and/or shares of Common Stock and may be
subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, in each case to the extent
provided in the Award agreement.

 

8.                                      Other Stock-Based Awards

 

(a)                                 General.  Other Awards of shares of Common
Stock, and other Awards that are valued in whole or in part by reference to, or
are otherwise based on, shares of Common Stock or other property, may be granted
hereunder to Participants (“Other Stock-Based-Awards”).  Such Other Stock-Based
Awards shall also be available as a form of payment in the settlement of other
Awards granted under the Plan or as payment in lieu of compensation to which a
Participant is otherwise entitled.  Other Stock-Based Awards may be paid in
shares of Common Stock or cash, as the Board shall determine.

 

(b)                                 Terms and Conditions.  Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Stock-Based Award, including any purchase price applicable thereto.

 

7

--------------------------------------------------------------------------------


 

9.                                      Adjustments for Changes in Common Stock
and Certain Other Events

 

(a)                                 Changes in Capitalization.  In the event of
any stock split, reverse stock split, stock dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Common Stock other than an ordinary cash dividend, (i) the number and class of
securities available under the Plan, (ii) the share counting rules and sublimit
set forth in Sections 4(a) and 4(b), (iii) the number and class of securities
and exercise price per share of each outstanding Option, (iv) the share and
per-share provisions and the measurement price of each outstanding SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board.  Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

(b)                                 Reorganization Events.

 

(1)                           Definition.  A “Reorganization Event” shall mean: 
(a) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.

 

(2)                           Consequences of a Reorganization Event on Awards
Other than Restricted Stock.

 

(A)                               In connection with a Reorganization Event, the
Board may take any one or more of the following actions as to all or any (or any
portion of) outstanding Awards other than Restricted Stock on such terms as the
Board determines (except to the extent specifically provided otherwise in an
applicable Award agreement or another agreement between the Company and the
Participant):  (i) provide that such Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unexercised Awards will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant (to the extent then exercisable) within a
specified period following the date of such notice, (iii) provide that
outstanding Awards shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Award shall lapse, in whole or in part prior to or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon

 

8

--------------------------------------------------------------------------------


 

consummation thereof a cash payment for each share surrendered in the
Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to Participants with respect to each Award held by a Participant equal
to (A) the number of shares of Common Stock subject to the vested portion of the
Award (after giving effect to any acceleration of vesting that occurs upon or
immediately prior to such Reorganization Event) multiplied by (B) the excess, if
any, of (I) the Acquisition Price over (II) the exercise, measurement or
purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing.  In taking any of the actions permitted under this
Section 9(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.

 

(B)                               Notwithstanding the terms of
Section 9(b)(2)(A), in the case of outstanding Restricted Stock Units that are
subject to Section 409A of the Code: (i) if the applicable Restricted Stock Unit
agreement provides that the Restricted Stock Units shall be settled upon a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i), and the Reorganization Event constitutes such a
“change in control event”, then no assumption or substitution shall be permitted
pursuant to Section 9(b)(2)(A)(i) and the Restricted Stock Units shall instead
be settled in accordance with the terms of the applicable Restricted Stock Unit
agreement; and (ii) the Board may only undertake the actions set forth in
clauses (iii), (iv) or (v) of Section 9(b)(2)(A) if the Reorganization Event
constitutes a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) and/or such action is permitted or required by
Section 409A of the Code; if the Reorganization Event is not a “change in
control event” as so defined or such action is not permitted or required by
Section 409A of the Code, and the acquiring or succeeding corporation does not
assume or substitute the Restricted Stock Units pursuant to clause (i) of
Section 9(b)(2)(A), then the unvested Restricted Stock Units shall terminate
immediately prior to the consummation of the Reorganization Event without any
payment in exchange therefor.

 

(C)                               For purposes of Section 9(b)(2)(A)(i), an
Award (other than Restricted Stock) shall be considered assumed if, following
consummation of the Reorganization Event, such Award confers the right to
purchase or receive pursuant to the terms of such Award, for each share of
Common Stock subject to the Award immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of the Award to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the

 

9

--------------------------------------------------------------------------------


 

Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

 

(3)                           Consequences of a Reorganization Event on
Restricted Stock.  Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company with respect to outstanding Restricted Stock shall inure to the
benefit of the Company’s successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Common
Stock was converted into or exchanged for pursuant to such Reorganization Event
in the same manner and to the same extent as they applied to such Restricted
Stock; provided, however, that the Board may provide for termination or deemed
satisfaction of such repurchase or other rights under the instrument evidencing
any Restricted Stock or any other agreement between a Participant and the
Company, either initially or by amendment.  Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock or any other agreement between a Participant and
the Company, all restrictions and conditions on all Restricted Stock then
outstanding shall automatically be deemed terminated or satisfied.

 

10.                               General Provisions Applicable to Awards

 

(a)                                 Transferability of Awards.  Awards shall not
be sold, assigned, transferred, pledged or otherwise encumbered by the person to
whom they are granted, either voluntarily or by operation of law, except by will
or the laws of descent and distribution or, other than in the case of an
Incentive Stock Option and Awards that are subject to Section 409A of the Code,
pursuant to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
except with respect to Awards that are subject to Section 409A of the Code, that
the Board may permit or provide in an Award for the gratuitous transfer of the
Award by the Participant to or for the benefit of any immediate family member,
family trust or other entity established for the benefit of the Participant
and/or an immediate family member thereof if the Company would be eligible to
use a Form S-8 under the Securities Act for the registration of the sale of the
Common Stock subject to such Award to such proposed transferee; provided
further, that the Company shall not be required to recognize any such permitted
transfer until such time as such permitted transferee shall, as a condition to
such transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award.  References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.  For the avoidance of doubt, nothing contained in this
Section 10(a) shall be deemed to restrict a transfer to the Company.

 

(b)                                 Documentation.  Each Award shall be
evidenced in such form (written, electronic or otherwise) as the Board shall
determine.  Each Award may contain terms and conditions in addition to those set
forth in the Plan.

 

(c)                                  Board Discretion.  Except as otherwise
provided by the Plan, each Award may be made alone or in addition or in relation
to any other Award.  The terms of each Award need not be identical, and the
Board need not treat Participants uniformly.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Termination of Status.  The Board shall
determine the effect on an Award of the disability, death, termination or other
cessation of employment, authorized leave of absence or other change in the
employment or other status of a Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award.

 

(e)                                  Withholding.  The Participant must satisfy
all applicable federal, state, and local or other income and employment tax
withholding obligations before the Company will deliver stock certificates or
otherwise recognize ownership of Common Stock under an Award.  The Company may
decide to satisfy the withholding obligations through additional withholding on
salary or wages.  If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations.  Payment of withholding obligations is due before
the Company will issue any shares on exercise, vesting or release from
forfeiture of an Award or at the same time as payment of the exercise or
purchase price, unless the Company determines otherwise.  If provided for in an
Award or approved by the Board in its sole discretion, a Participant may satisfy
such tax obligations in whole or in part by delivery (either by actual delivery
or attestation) of shares of Common Stock, including shares retained from the
Award creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income).  Shares
used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

 

(f)                                   Amendment of Award.  Except as set forth
in Sections 5(g) and 6(e) with respect to repricings, the Board may amend,
modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, and converting an Incentive Stock Option to
a Nonstatutory Stock Option.  The Participant’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, does not materially and adversely affect the Participant’s
rights under the Plan or (ii) the change is permitted under Section 9.

 

(g)                                  Conditions on Delivery of Stock.  The
Company will not be obligated to deliver any shares of Common Stock pursuant to
the Plan or to remove restrictions from shares previously issued or delivered
under the Plan until (i) all conditions of the Award have been met or removed to
the satisfaction of the Company, (ii) in the opinion of the Company’s counsel,
all other legal matters in connection with the issuance and delivery of such
shares have been satisfied, including any applicable securities laws and
regulations and any applicable stock exchange or stock market rules and
regulations, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations.

 

11

--------------------------------------------------------------------------------


 

(h)                                 Acceleration.  The Board may at any time
provide that any Award shall become immediately exercisable in whole or in part,
free of some or all restrictions or conditions, or otherwise realizable in whole
or in part, as the case may be.

 

11.                               Miscellaneous

 

(a)                                 No Right To Employment or Other Status.  No
person shall have any claim or right to be granted an Award by virtue of the
adoption of the Plan, and the grant of an Award shall not be construed as giving
a Participant the right to continued employment or any other relationship with
the Company.  The Company expressly reserves the right at any time to dismiss or
otherwise terminate its relationship with a Participant free from any liability
or claim under the Plan, except as expressly provided in the applicable Award.

 

(b)                                 No Rights As Stockholder.  Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be distributed with respect to an Award until becoming the record
holder of such shares.

 

(c)                                  Effective Date and Term of Plan.  The Plan
shall become effective on the date the Plan is approved by the Company’s
stockholders (the “Effective Date”).  No Awards shall be granted under the Plan
after the expiration of 10 years from the Effective Date, but Awards previously
granted may extend beyond that date.

 

(d)                                 Amendment of Plan.  The Board may amend,
suspend or terminate the Plan or any portion thereof at any time provided that
(i) to the extent required by Section 162(m), no Award granted to a Participant
that is intended to comply with Section 162(m) after the date of such amendment
shall become exercisable, realizable or vested, as applicable to such Award,
unless and until the Company’s stockholders approve such amendment in the manner
required by Section 162(m); and (ii) no amendment that would require stockholder
approval under the rules of the NASDAQ Stock Market may be made effective unless
and until the Company’s stockholders approve such amendment.  In addition, if at
any time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval.  Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 11(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely affect the rights of Participants under the
Plan.

 

(e)                                  Authorization of Sub-Plans (including for
Grants to non-U.S. Employees).  The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable securities,
tax or other laws of various jurisdictions.  The Board shall establish such
sub-plans by adopting supplements to the Plan containing (i) such limitations on
the Board’s discretion under the Plan as the Board deems necessary or desirable
or (ii) such additional terms and conditions not otherwise inconsistent with the
Plan as the Board shall deem necessary or desirable.  All supplements adopted by
the Board shall be deemed to be part of the

 

12

--------------------------------------------------------------------------------


 

Plan, but each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.

 

(f)                                   Compliance with Section 409A of the Code. 
Except as provided in individual Award agreements initially or by amendment, if
and to the extent (i) any portion of any payment, compensation or other benefit
provided to a Participant pursuant to the Plan in connection with his or her
employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) the Participant is a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each case as
determined by the Company in accordance with its procedures, by which
determinations the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit.  The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

 

(g)                                  Limitations on Liability.  Notwithstanding
any other provisions of the Plan, no individual acting as a director, officer,
employee or agent of the Company will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable with respect to the Plan because of any contract
or other instrument he or she executes in his or her capacity as a director,
officer, employee or agent of the Company.  The Company will indemnify and hold
harmless each director, officer, employee or agent of the Company to whom any
duty or power relating to the administration or interpretation of the Plan has
been or will be delegated, against any cost or expense (including attorneys’
fees) or liability (including any sum paid in settlement of a claim with the
Board’s approval) arising out of any act or omission to act concerning the Plan
unless arising out of such person’s own fraud or bad faith.

 

(h)                                 Governing Law.  The provisions of the Plan
and all Awards made hereunder shall be governed by and interpreted in accordance
with the laws of the State of Delaware, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than the State of Delaware.

 

13

--------------------------------------------------------------------------------